IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHANIE KIRKLAND,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-85

FLORIDA DEPARTMENT OF
BUSINESS AND
PROFESSIONAL
REGULATION AND THE
DIVISION OF RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed May 18, 2016.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: March 26, 2015.

Paul M. Anderson of Anderson & Hart, P.A., Tallahassee, for Appellant.

Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee, for Appellees.


PER CURIAM.

      AFFIRMED.


ROWE, KELSEY, and JAY, JJ., CONCUR.